        Case 2:20-cv-00154-CLM Document 80 Filed 09/07/21 Page 1 of 9                    FILED
                                                                                2021 Sep-07 PM 12:41
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

PATRICK DOTY, et al.,                   )
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )       Case No. 2:20-CV-00154-CLM
                                        )
CHINA MANUFACTURERS                     )
ALLIANCE LLC, et al.,                   )
                                        )
      Defendants.                       )

                          MEMORANDUM OPINION

      Patrick Doty (“Doty”) and his wife Samantha, (collectively, the “Dotys”), are

Alabama residents. Doty drives dump trucks for Alabama Wholesale Stone

(“Wholesale Stone”), who buys its truck tires from an Alabama tire dealer,

Westmoreland Tire Company (“Westmoreland”) in Fort Payne. In April 2019, Doty

crashed on an Alabama highway after the front left tire malfunctioned. The tire is a

Double Coin RLB900+ 385/65R22.5 (“Subject Tire”) manufactured by Shanghai

Huayi Group Corporation Limited (“SHG”), a Chinese company. SHG sells the

Subject Tire to U.S. tire dealers through its exclusive U.S. distributor, China

Manufacturers Alliance, LLC (“CMA”). The Dotys sue both CMA and SHG.

      SHG challenges this court’s personal jurisdiction and seeks to dismiss all

claims against it. See Doc. 57. Accepting as true all facts alleged in the Dotys’
        Case 2:20-cv-00154-CLM Document 80 Filed 09/07/21 Page 2 of 9




Complaint (doc. 1), see Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007), the

court finds that it has personal jurisdiction over SHG. So the court will deny SHG’s

motion to dismiss.

                             STANDARD OF REVIEW

      The Dotys bear the burden of establishing a “prima facie case of jurisdiction”

over the movant, non-resident defendant. Morris v, SSE, Inc., 843 F.2d 489, 492

(11th Cir. 1998) (internal citations omitted). First, the court accepts the facts alleged

in the complaint as true. S & Davis Intern., Inc. v. The Republic of Yemen, 218 F.3d

1292, 1303 (11th Cir. 2000). A prima facie case is established if the Dotys “present[]

enough evidence to withstand a motion for directed verdict.” Meier ex rel. Meier v.

Sun Int’l Hotels, Ltd., 288 F.3d 1264, 1269 (11th Cir. 2002). Assuming the Dotys

establish a prima facie case, SHG can submit affidavits rebutting the Doty’s

evidence. Meier, 288 F.3d at 1269. If this happens, the burden shifts back to the

Dotys unless those affidavits solely contain conclusory assertions. Id. If the Dotys’

complaint and supporting evidence conflict with SHG’s affidavits and declarations,

the court must construe all reasonable inference in favor of the Dotys. See id.




                                           2
           Case 2:20-cv-00154-CLM Document 80 Filed 09/07/21 Page 3 of 9




                    STATEMENT OF THE ALLEGED FACTS AND
                         PROCEDURAL BACKGROUND

             1. The Subject Tire Incident

        Patrick Doty was severely injured in an April 2019 crash that resulted from a

“tread belt separation and failure” in his front-left tire. Doty’s employer, Wholesale

Stone, owned the truck and submitted a claim to its insurer, Amerisure Mutual

Insurance Company (“Amerisure”). Both the Dotys and Amerisure blame the

Subject Tire for causing the wreck.

             2. SHG and CMA

        SHG is a Chinese company based in Shanghai, China. SHG’s subsidiaries1

make medium and heavy-duty truck tires, including the Subject Tire. SHG’s

subsidiaries sell the tires to CMA, who then sells them in the United States.

        Westmoreland bought the Subject Tire from CMA in August 2017. CMA

gave the Westmoreland order to SHG, who then manufactured the Subject Tire and

shipped it to Fort Payne.

        SHG indirectly owns roughly 52% of CMA but does not control it. That said,

the two companies are co-dependent. CMA is the exclusive importer and marketer

of Double Coin tires in the U.S. and operates www.doublecointires.com. The Double


1
 One of those subsidiaries, Double Coin Tyre Group, owns a controlling interest in CMA. But it is unclear how
much of Double Coin Tyre Group that SHG owns.
                                                        3
        Case 2:20-cv-00154-CLM Document 80 Filed 09/07/21 Page 4 of 9




Coin Trademark is owned by a subsidiary of SHG, but it lets CMA use the mark

without a written agreement. SHG also appears as a “named insured” on CMA’s

general liability insurance policy in the U.S.

          3. The lawsuit

      The Dotys filed their complaint in early 2020. See Doc. 1. After they filed a

second amended complaint (doc. 11), Amerisure intervened and filed its own

complaint (doc. 18). Both complaints assert products liability claims, among others,

against SHG and CMA for the Subject Tire.



                                    ANALYSIS

      SHG challenges the court’s personal jurisdiction. A federal court sitting in

diversity “may exercise personal jurisdiction over a nonresident defendant to the

same extent that [an Alabama] court may, so long as the exercise is consistent with

federal due process requirements.” Licciardello v. Lovelady, 544 F.3d 1280, 1283

(11th Cir. 2008). Alabama’s long-arm statute lends jurisdiction over nonresidents to

the fullest extent allowed by the Due Process Clause of the Fourteenth Amendment.

Sloss Indus. Corp. v. Eurisol, 488 F.3d 922, 925 (11th Cir.2007); see also Ala. R.

Civ. P. 4.2.



                                           4
        Case 2:20-cv-00154-CLM Document 80 Filed 09/07/21 Page 5 of 9




      There are two types of personal jurisdiction: specific and general. The parties

agree that general jurisdiction is not present here, so the court’s task is to analyze

specific jurisdiction.

      The Eleventh Circuit applies a three-part test to see if jurisdiction offends due

process. Waite v. All Acquisition Corp., 901 F.3d 1307, 1313 (11th Cir. 2018). First,

the Dotys must establish that their claims “arise out of or relate to” SHG’s contacts

with the forum. Second, the Dotys must show that SHG “purposefully availed” itself

within Alabama. Id. Collectively, the first two part are known as “minimum

contacts.” Third, the exercise of personal jurisdiction must not offend traditional

notions of fair play and substantial justice. Id.

I.   Minimum Contacts

      This question—and ultimately SHG’s motion—boils down to whether the

court finds that SHG shipped the Subject Tire to Alabama. Among other evidence,

the Dotys have provided the following “bill of lading” that shows SHG (the

“Shipper/Importer”) shipped the Subject Tire from China to Fort Payne (the “place

of delivery”):




                                            5
             Case 2:20-cv-00154-CLM Document 80 Filed 09/07/21 Page 6 of 9




Doc. 73-7 at 2. While SHG admits (solely for this motion) that it manufactured the

Subject Tire, it maintains that it did not ship the tire to the United States, a contention

it supports with the affidavits of Jin Xiaobo, the SHG International Trade Director;

and the declaration of Walter Weller, a CMA Senior Vice President. See Docs. 57-

1 and 57-2.

           Having reviewed the submitted evidence2, the court finds for the purpose of

ruling on SHG’s motion that SHG shipped the Subject Tire to Alabama. And that

finding is enough to establish both elements of Minimum Contacts—i.e. “purposeful

availment” and “relatedness.”

2
    The court denies the motion to strike Jin Xiaobo’s affidavit as moot. Doc. 59.
                                                            6
        Case 2:20-cv-00154-CLM Document 80 Filed 09/07/21 Page 7 of 9




      A. Purposeful Availment

      Sometimes, it’s not so easy to determine whether placing a good into the

“stream of commerce” satisfies the “purposeful availment” requirement because

“the placement of a product into the stream of commerce, without more, is not an

act of the defendant purposefully directed toward the forum State.” Vermeulen v.

Renault, U.S.A., Inc., 985 F.2d 1534, 1548 (11th Cir. 1993) (quoting Asahi Metal

Indus. Co. v. Superior Ct. of California, Solano Cty., 480 U.S. 102 (1987)) (emphasis

added). That rule invites the question: What is the requisite ‘more’?

      The ‘more’ here is the direct shipment of the tire to Alabama, to fill an order

placed in Alabama. In a plurality opinion, the Supreme Court has said, “[a]

defendant’s placing goods into the stream of commerce ‘with the expectation that

they will be purchased by consumers in the forum State’ may indicate purposeful

availment.” J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 881 (2011) (plurality

opinion of Kennedy, J.) (quoting World-Wide Volkswagon Corp. v. Woodson, 444

U.S. 286, 298. (1980)). The evidence shows that SHG expected the Subject Tire

would be purchased by a buyer in Alabama because (a) the order was placed in

Alabama, so (b) SHG shipped the tire to Alabama. That’s more than enough to show

purposeful availment in Alabama.



                                          7
        Case 2:20-cv-00154-CLM Document 80 Filed 09/07/21 Page 8 of 9




      B. Relatedness

      The Dotys’ claims “arise out of or relate to” SHG’s shipment of the Subject

Tire to Fort Payne, Alabama. Waite 901 F.3d at 1313. SHG shipped the tire to Fort

Payne to fill an order placed by Wholesale Stone, who in turn put the tire on the

vehicle that Doty was driving when the tire allegedly failed. So the Dotys have

established both elements of minimum contacts.

II.   Fair Play and Substantial Justice

      Once the Dotys establish minimum contacts with Alabama, the burden shifts

to SHG to “show that the imposition of jurisdiction in the forum is unreasonable.”

Molina, 207 F.3d at 1358. Factors relevant to this showing include: “(1) the

defendant’s burden; (2) the forum state’s interest; (3) the plaintiff’s interest in

convenient and effective relief; (4) the judicial system’s interest in efficient

resolution of controversies; and (5) the state’s shared interest in furthering

fundamental social policies.” Id. But SHG did not discuss fair play and substantial

justice in its briefs. See Docs. 57 and 75. Instead, SHG hung its hat on minimum

contacts: “[the Dotys] cannot meet either of the first two prongs, rendering the third

prong moot.” Doc. 57 at 14.

      Because SHG makes no argument why the court exercising jurisdiction would

violate fair play and substantial justice, SHG cannot meet its burden to show that the
                                          8
        Case 2:20-cv-00154-CLM Document 80 Filed 09/07/21 Page 9 of 9




court exercising jurisdiction would violate fair play and substantial justice. In other

words, SHG has waived any argument on the third element.

                                        ***

      Because the Dotys have shown minimum contacts, and SHG fails to show (or

argue) a violation of fair play and substantial justice, the court has personal

jurisdiction over SHG.

                                  CONCLUSION

      For the reasons stated above, the court will DENY SHG’s motion to dismiss

(doc. 56). The Dotys’ motion to strike (doc. 59) and motion to compel (doc. 70) are

also MOOT by operation of this opinion. This court will enter a separate order

carrying out this finding.

      DONE on September 7, 2021.



                                       _________________________________
                                       COREY L. MAZE
                                       UNITED STATES DISTRICT JUDGE




                                          9
